Case 1:18-cv-22974-FAM Document 65 Entered on FLSD Docket 08/23/2021 Page 1 of 16



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                Case Number: 18-22974-CIV-MORENO

    DIANE FISHER,

                   Plaintiff,
    vs.

    PNC Bank N.A., and PNC INVESTMENTS,
    LLC,

                   Defendants.
  - - - - - - - - - - - - - - - - - -I
          ORDER GRANTING DEFENDANTS' MOTION TO COMPEL ARBITRATION

           PNC Bank and PNC Investments moved to compel arbitration of Plaintiffs complaint

   alleging negligence of her bank account held jointly with her mother Rose Charlap. Plaintiff Diane

   Fisher signed an agreement on July 29, 2015 that said, "Pre-Dispute Arbitration: This account is

   governed by a pre-dispute arbitration clause, which appears on the last page of the Brokerage

   Account Customer Agreement, and you acknowledge that you have received a copy of this clause,"

   and the last page of the Brokerage Agreement provides that all parties give up "the right to sue

   each other in court." Therefore, the Court finds, contrary to the Magistrate Judge's

  recommendation, that there is a binding arbitration agreement, PNC Bank's objections are

   sustained and its motion to compel arbitration is granted but all other motions are dismissed.

           Diane Fisher, with her mother, Rose Charlap, opened a joint bank account with Royal Bank

   of Canada. The daughter claims that her mother was of weakened mental state and was persuaded

   to transfer her account from Royal Bank of Canada to PNC Bank. Ms. Charlap's account became

   a joint Brokerage Account with her daughter, Ms. Fisher. The 11-page Brokerage Account

   Application containing the pre-dispute arbitration clause language was indisputably signed by Ms.
Case 1:18-cv-22974-FAM Document 65 Entered on FLSD Docket 08/23/2021 Page 2 of 16



   Fisher. The Brokerage Account Customer Agreement referenced in the application did not have

   lines requiring signatures. However, the signed application refers to the last page of the agreement

   specifically containing the following language regarding arbitration:

          20. ARBITRATION

   This Agreement contains a pre-dispute arbitration clause. Under this clause, which becomes
   binding on all parties when you sign your Account Application, you, we and NFS agree as follows:

      A. All parties to this Agreement are giving up the right to sue each other in court, including
         the right to a trial by jury, except as provided by the rules of the arbitration forum in which
         a claim is filed.

      B. Arbitration awards are generally final and binding; a party's ability to have a court reverse
         or modify an arbitration award is very limited.

       C. The ability of the parties to obtain certain documents, witness statements and other
          discovery is generally more limited in arbitration than in court proceedings.

      D. The arbitrators do not have to explain the reason(s) for their award, unless, in an eligible
         case, a joint request for an explained decision has been submitted by all parties to the panel
         at least 20 days prior to the first scheduled hearing date.

      E. The panel of arbitrators will typically include a minority of arbitrators who are or were
         affiliated with the securities industry. In certain cases, all of the arbitrators may be
         unaffiliated with the securities industry.

      F. The rules of some arbitration forums may impose time limits for bringing a claim in
         arbitration. In some cases, a claim that is ineligible for arbitration may be brought in court.

      G. The rules of the arbitration forum in which the claim is filed, and any amendment thereto,
         shall be incorporated into this Agreement.

   All controversies that may arise between you, us and NFS concerning any subject matter, issue or
   circumstance whatsoever (including, but not limited to, controversies concerning any Account,
   order or transaction, or the continuation, performance, interpretation or breach of this or any other
   agreement between you, us, and NFS, whether entered into or arising before, on or after the date
   this Account is opened) shall be determined in arbitration in accordance with the rules then
   prevailing of the Financial Industry Regulatory Authority (FINRA) or any United States securities
   self-regulatory organization or United States securities exchange, of which the person, entity or
   entities against whom the claim is made is a member, as you may designate. If you designate the
   rules of a United States self-regulatory organization or United States securities exchange and those
   rules fail to be applied for any reason, then you shall designate the prevailing rules of any other
   United States securities self-regulatory organization or United States securities exchange of which


                                                    2
Case 1:18-cv-22974-FAM Document 65 Entered on FLSD Docket 08/23/2021 Page 3 of 16



   the person, entity or entities against whom the claim is made is a member. If you do not notify us
   in writing of your designation within five (5) days after such a failure or after you receive from us
   a written demand for arbitration, then you authorize us and/or NFS to make such designation on
   your behalf. The designation of the rules of a United States self-regulatory organization or United
   States securities exchange is not integral to the underlying Agreement to arbitrate. You understand
   that judgment upon any arbitration award may be entered in any court of competent jurisdiction.

   No person shall bring a putative or certified class action to arbitration, nor seek to enforce any pre-
   dispute arbitration agreement against any person who has initiated in court a putative class action;
   or who is a member of a putative class action who has not opted out of the class with respect to
   any claims encompassed by the putative class action until: (i) the class certification is denied; or
   (ii) the class is decertified; or (iii) the customer is excluded from the class by the court. Such
   forbearance to enforce an agreement to arbitrate shall not constitute a waiver of any rights under
   this agreement except to the extent stated herein.

   (Pages 1 and 14-the last page of the Agreement referenced in the signed 11-page application-

   are attached as exhibits. The entire 11-page agreement is also attached to this order).

           Ms. Fisher alleges several counts of theft, fraud, and negligence against the bank because

   her mother under the influence of her son, Alan, withdrew money unlawfully from the joint bank

   account witho~t Ms. Fisher's knowl.edge or consent Those allegations, if true, are indeed sad.

   However, with an arbitration agreement signed by Ms. Fisher, these claims are to be resolved by

   an arbitrator.

           Ms. Fisher now claims that she did not receive the Brokerage Agreement referenced in her

   signed Application. Yet, the Defendant bank submitted an affidavit to the contrary. The Magistrate

   Judge relied on this alleged factual dispute to conclude that an evidentiary hearing needs to be

   conducted for a judge to decide what was received. This Court disagrees. There is no evidence or

   even an allegation of fraud committed by the bank in obtaining Ms. Fisher's signature. The 14-

   page agreement is referenced in the signed application. As expected, banks and many institutions

   prefer arbitration to resolve disputes instead of the costly and lengthy proceedings in court. Ms.

   Fisher agreed.




                                                      3
Case 1:18-cv-22974-FAM Document 65 Entered on FLSD Docket 08/23/2021 Page 4 of 16



          To read the signed application, that also requires arbitration, without the referred to

   Brokerage Agreement as a rejection of the joint decision to forego the courts and arbitrate is not

   reasonable. An evidentiary hearing is thus not necessary. What is needed is for the allegations of

   fraud and theft to be reached on the merits, but not by the Court, but by the arbitrator, as agreed

   by Plaintiff Fisher and the bank.

          The Federal Arbitration Act mandates that courts direct the parties to proceed to arbitration

   on issues as to which an arbitration agreement has been signed. Dean Witter Reynolds, Inc. v. Byrd,

   470 U.S. 213, 218 (1985). The signed application, along with David Shafer's affidavit, are

   sufficient indication that both sides agreed to arbitration. Belated protestations that arbitration is

   not fair, the application was signed but not read, the Brokerage Agreement did not have a separate

   signature in addition to the application are not viable arguments sufficient to preclude arbitration.;

   Therefore, the motion to compel arbitration is granted and all other motions are denied as moot.

                                                                                     y·
          DONE AND ORDERED in Chambers at Miami, Florida, this                 )   J of August 2021.



   Copies furnished to:

   Counsel of Record
    Case'i:is-·cv-2°2974'.~FAM
      .,· 1:18-cv-22974-FAM ..Document
    Case                       bocu'rr1ent 65   Enteredon
                                           8-1 Entered     FLSDDocket
                                                        onFLSD         10/09/iois,Page 5 iof
                                                                Docket08/23/2021          of 1611                                              ~Page
'
                                                                                                                                 ll
                                                                                                                     Ill II Illlll lllllllllllllll 1111111111111111
                  BROKERAGE ACCOUNT APPLICATION                                                                           0.PNC
                                                                                                                            TNVESTMENTS




              PERSONAL ACCOUNTS                                                             .ENTJTY ACCOUNTS
              D Individual Account                                                      •     Corporatlr,m
              Joint Account lmore than one account holder)                                   •     CCorporation
              •   Tenant5 with Rights of Survivorship
              D Tena nu In Common
              Custodl:d Ai:i:ount
              •   UTMA
                                                                        · ,._.. ,,..
                                                                                        •
                                                                                             •     S Corporation
                                                                                              Partnarship1
                                                                                        d ·Unincorporated -Assacl.itton1
                                                                                        •     Limited Liability Company
                                                                                                                                                                   ----
                                                                                                                                                                   iiiiiiiiiiiiiii'

                                                                                                                                                                     ----
              •   UGMA
                                                                                             •   CCorporation,                                                     iiiiiiiiii
                                                                                                   s Gorporallon
              Estate
              • Administrator
              •
              •
                  Executor
                  Pet'$01'11'tl Rep~$errtative
                                                                                        b
                                                                                            · tl
                                                                                        Ttr.rst Account
                                                                                             Under Agreement
                                                                                                                                                                    -........
                                                                                                                                                                   ---
                                                                                        1:1 UnderWill



                                                                                                                                                                  -----
              Transfer on Death Account                                                 Non·Prototype
              •   TOD - Individual                                                     ·•    IRA
              •   TOO - Joint with P.1thl'$ of S1,1rvlvor$hl~
                                                                                        • Plan                                                                    ..iiiiiiiiiiiil
                                                                                       ·• "Trust
                                                                                        ~ other: GUARDIAN




                                                                                                                                                           -~
                                                                                                                                                                    ----
                                                                                                                                                                  ----- -
                                                                                                                                                                 -----
                                                                                                                                                                  ~


                                                                                                                                                                  ...,___,

                                                                                                                                                                  ..........
                                                                                                                                                                   -------
                                                                                                                                                                 --
                                                                                                                                                                  =
                                                                                                                                                                 --
                                                                                                                                                                 iiiiiiiiiiiii




         .1   lfyou are an antllytal(ed as a Fartne.-shlp, YilLJ must select the Partnership acoount type.
                                11wnl'!d by :in indiVidu.ir ttiat i~ a di5resarded -entity for tax purposes should provide the lndividuc1l's name,
          z A domeslle LLC solely
              the DBA Company name and the lncllvldual's SSN 111 lhe Entity Account Information section or this appllcatlon,                     ·


         Brokerage Account Application • PNCI                                                                                              . Page lof 9
         Form l.762452.0714                                                                                                                               r,.a,,,... _ _ __
                                        Enteredon
    Case 1:18-cv-22974-FAM Document 65 Entered  onFLSD
                                                   FLSDDocket
                                                        Docket08/23/2021
                                                               10/09/2"6i8'Page 6 3~
                                                                                   ofof1611                                                    ~Page
'
           ·.- :Account   Number
                                                                '.,,, ,•!,

                                                                                                                                 ~I I IIIHIIIIIIIII Ill llll
          full Legal Nama ________________~_O_S_E_C...,.H_A_R_L.;..;A;;;;..P_ _ _ _ _ _ _ _ _ _ __

          MariralStalus                                                            UN£XPIR~D GOVERNMENT ID
          0 Single/Dl11orced/Wldowed            •   Married                        (lclentiftc;alilJn cfti,timent rn 11~t h,;we" refeten,e n1,Jml,l1u
            Number of Dependents;          L                                       and photo.}
                 ForTenanb in Comitlol'l, l!l(li~\e this OW1'1@(1S shara:          Check which type ~f doit1rnent YQI.I ore provldrng:
                                                                                   •  U.S. Driver's Ucense              • Military ID
                                                                                   [I U.S. Passport                          D St<1fe lD ,
          E-mail Address _ _ _ _ _ _ _ _ _ _ _ __
                                                                                   •   Employment Au1horl2ation.             ti INS Card
                                                                                       Document
          bate of l)lrtl'i (mm/(1(],
                                                                                                                                                                        -----
          orT~,rpayer ID NumbBr_-'------------'
                                                                                                      ber and state/country of lssµance

                                                                                   {Number from the document c:hec:/ced above)
                                                                                                                                                                      ----    --
          Phone Numbers
          Deytime
          Evening.
                                                    Ext.~
                                                                                   ID 1$~1,1~ Dat@ {mm/ddjyyyy) _ _ _ _~ - - - - -
                                                                                   ID Expiration Date (mm/dd/yyyyJ-,----------
                                                                                                                                                                         ------
                                                                                                                                                                      i iiiii




                                                                                                                                                                        -==
                                                                                   EM PLOYMl:NT STAl'OS                                                               _ __.
          bigal Addrlls5 (No P.O. Boxes}
          St ree t
                   <14 WAtLStPL 12
                       -            ·
                                                                                  •    Employed            •   Not Employed             121 Retit'ed
                                                                                   Occupa6an~R==E:..:.T=-=llt~"e:==D::....__ _ _ _ _ _ _ _ _~ -

                                                                                  Source of lncomeINVESTMENTS & SOCIAL SECURITY
                                                                                                                                                                        --
                                                                                                                                                                      ;;;;;;;:::;


                                                                                                                                                                      ---
          City    NEW YORK
                                                                                  (JJ Not Emp!~tl ar Retired, indicate 5ciutce. a/ lncame.}
          State NY         Zlp_lO_OO_S- ~ - - -                                    Employer's Name and Address
         Malllng Address {i'f different from above)
                                                                                  N!'l~e~~---------------
         Street PO BOX II ll
                                                                                  Street------~~~--------

          City NBW YORK
                                                                                  Citv------~----------
         Stat~    NY       Zip _lO_O_l_l!_~----                                   State _ _ Zip _ _ _ _ _ _ _ __
                                                                                                                                                                         --
                                                                                                                                                                        -----
         Countr'I of Citizenship _u_.s_.A_._ _..a......_ _ _ __                   Country of Ta>i Residence _U_.S_.A_._ _ _ _ _ _ _~
                                                                                                                                                                      _ ..
         AFFILIATIONS



                                                                                                                                                                        --
                                         •
         Check appropriate box: You are or you lilf are not a ffillated wl1h, or emplqyed by, a stock eio:ch;mge or <1 member firm Qf <11'1
         exchange or FINRA, a municip;il securities dei'ller or PNC ltwe.stm1mts, and attach th8 compllanctt officer's letter or 11pproval
         ("407 letter»). lndltate the affiliated entity's name and address below. Failure to indude <Jh 1.1'pproval letter may delay the
         processing of your request, We rnuJt tell the affillated entity you have applied forthls account.
         t:l Check here if vcM affiliaticm lnform-alfon Is the same as VllUr em plover's. (If YllU checked this box. vo1.1 .ire not required to
             complete the Information below,)                                                                                                                        --
                                                                                                                                                                     ----
                                                                                                                                                                      ! ::::::::



         Affiliated l;ntity Name and Address
         Narne---------------------~~----~~----------
         S t r e e t - - - - - - - - - - - - - - - - - - - - - ~ - - -........_....___________                                                                        - =
         City_                                                                  . State__ Z i p - - - - - - - - - -
         Chil!tk appropriate hox: You    •
                                         are or you IZl are not a control person or arflllate or an Jmmedlate family/household member of a
         control person ar affiliaia oF a publicly trilded e!lmpany under SEC Rule 144 hhis would include, but is not limited to, a director,
         10% .!ihareholder, policy-making offfoer, Md metnbef$ of the bo:ird i:if dk~ci:1m}. ·
         Trading Syml,ol ~ - - - C o m p a n v - - - ~ - - - - - - - - - - ~ ~ - - - - - - - - - -
         Check appropriate box: You Dare or you 21 are not ,:1 senior foreign politic.ii fig1,1t(!, or ;i family m1u~ber or close relatlvl! ot a
         senior foreisn politit.il fig1,.1re.



         lkoker.ige A,x:ount Application • PNCI                                                                                               Page 2 of9
         Form 1.762452,0114                                                                                                                                r,. .. , , . . _ _ __
Case"i:i8~cv-2°2974~FAM
     1:18-cv-22974-FAM .. Document
                          bocument 65   Enteredon
                                   8-1 Entered  onFLSD
                                                   FLSDDocket
                                                        Docket08/23/2021
                                                               10/09/iois'Page 74'ofof16
                                                                                       11                                                            ~Page

       ·.-···
Case
  '

          •, 'Ac,oµ~t.'Numbe(                                                                                                        11111111111~1111181111111111111

          Full L~I N.ime DJANRFISHE.R
          Marital Slatus                                                          UNEXPIRED GOVERNMENT ID
       •    Single/Divon:ecf/Wicfow.ed 'iZI M<1rried                             (fdentifiwuon document mu~t hCIVE a reference number
            Numbl!r of D11p11nd1rnts: _0_                                        andphoro.)

             For Tenants In Common, Indicate this owner's share:                 check which type of document you are providing:
                                                                                •        U.S. Driver's License                   •    Military ID
                                                                                 fill'   U.S. Pas5port                           tl Stat!! ID
       E-mail Address Df~~ER.SO'N/lL@G~rAIL.COM;
                                                                              ·•         EmployMeritAuthori~ation                •  INS Card



                                                                                                                                                                  -----
                                                                                         Document




                                                                               -
       Date of Birth (mm/dd/J
       Social. Security Number _ _........,___________                           Document liumber and stal@/cmmtry of Issuance
       orTaMpayer ID Number _ _ _ _ _ _ _....,._ __                                                                                                               !!!!!!!!
                                                                                {Numberftom the ('loc(lment c11ttkrlcl oJ;,oveJ



                                                                                                                                                                  ---
       Phone Numbers
                                                                                in lnl.lt D.it, (mtrilclrlfwwJ°_61_•_
                                                                                                                    5,_i9_9_s_ _ _ _ __                           iiiiiiiiiii


                                                                                                                                                                  ----
       Dilytir'ne                                 xt._                           ·              •       06/14/.2.017
      · Evening_..,...._ _ _ _ __                                               ID Expiration O*' (mm/cfd/'/'IYYJ--------

       Legal Addr~~ (No P.O. Boxes)                                              EMPLOYMENT STATUS
       Street 44 WALL ST FL 12
                                                                                liZf Employed    • Not Employed                              •      Retired
                                                                                Occupation SELF EMPLOYED
                                                                                                                                                                  ; ;;;;;
       City NEW YO~_
       State NY
                                •=
                       Zip_l00_05_ _ _ _~

       Malllng Addtess (if different from tJbove}
       Street PO BOX,1111
                                                                                Source of I n c o m e - - - ~ ~ - - - - - - - -
                                                                             . -.,.(fl NoJ:.Emplay,:p pr:Retiw",.Jn([i,Clte.Swr{lJ <J[ lnr;QJ11e)
                                                                                Employer's Name and Address
                                                                                Name FISHEll PEI LLC
                                                                              "'Stffiet _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                     ---
                                                                                                                                                                  iiiiiiiiiiiiiii




                                                                                                                                                                  --   ---
       City NEW YORK                                                            Cll;'f---------~-----
      State NY        Zlp_lO_O_i&_ _ _ __                                      State ........... Zip _ _ _ _ _ _ __
      country of Citb:erishi)l _u_.s_.A_._________                              country of Ta>e Residence _u_.s._.A""'._ _ _ _ _ _ __

      AFFILIATION'S                                                                                                                                                  ---
                                                                                                                                                                    ---
      ·Check appropriate box: You    • are or you~ are not affiliated with, or employed b¼ a stock tmhange or a member flrm of an
      11xchanr:e or FINRA, a munlclpal sacur1H11s d@al@r ar PNC lnv11stments1 and attach th~ co111pltc.1nce officer's letter of approval
      1"407 letter"), Indicate the affiliated entity's nc1me and address below. f;,ilure to include an <1pµroval letter may delay the
      processing of your request. We must tell the _affiliate cl entity you have applled far thrs account.
      •    Check here If your affiliation information is the same as your em plover's. (If you checked this box, you -are not (.!Quired to
           i;ompll!tl! the Information bl!law.)
                                                                                                                                                                   -----
      Affiliated Entity Name and Addre.;s
      N;inie _ _ _~ ~ ~ ~ - - - - - - - - -......._.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Street _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - - - - -                                                                              ---- -
                                                                                                                                                                 --
      City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                  Stat!! _ _ Z I P - - - - - - - ~
      Cheek appropriate b(l)(: You • are or vou mar.!! not a .::ontrol person or affiliata or an immediate family/household member or a
      control person or affiliate cf a publiclv traded company under SEC Rule 144 (this would Include, but Is not llml1ed to, a dlrei:tor,
                                                                                                                                                                 ---
      1D¾ $hareholdea:. pollcy,maldng officer, and rnarnber'S of the boafd or dlfecto,~}.
      Trading Symbol _ _ __              Company _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____;__

      Cher;" appropri.ite box~ Yo~ IJ an! or you~ .i~ not iii $!lnlor forei15n pi;lliticc1I figure, or a familv member or close relative of a
      s:enlor foreign polltical.figure.



      Brokerage AccowntApplkatioo • PNCI                                                                                                            Page 3 of9
      Form 1,762452.0714
        Ca,se"i:is-·cv-2°2974~FAM
        Case 1:18-cv-22974-FAM .. Document
                                  bocu'n1ent 65   Enteredon
                                             8-1 Entered  onFLSD
                                                             FLSDDocket
                                                                  Docket08/23/2021  ~Page85ofof1611
                                                                         10/09/iois,Page


                   -··
                 Entity Name _ _ _ _ _ _ _ _ _ _ _ _ _ __,                                         N~t\lre ofJhrslness ______________
                                                                                                                                                -JII II Illllrnl 111111111111111 ffl


                 Enlitv Tawpa'{er IC Nllruher _ _ _ _ _ _ _ _ __                                  CountryofT.ix Reslclence _ _ _ _ _ _ _ _ __
                 l'rust Date (mm/ddlyyyy- 1iusts onTyJ _ _ _ _ ______                             country of organ11at1on _ _ _ _ _ _ _ _ _ __

                 Legal Addtess fNa P.O. '8oxris) · .                                           Maillnc- Address '(lfd/Jferentjrom·1eftl
                 Street ___________________                                                    St~et _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                 City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                                                                                                                             ----
                                                                                              City _ ___,_..__ _ _ _ _ _ _ _ _ _ __
                                                                                                                                    Country _ _ _ _ _ __
                 State--'-- Zip-----'-- Country _ _ _ _ _ __                                  St11te- Zip _ __
                 ENTl1f-ES>THAT,AREACC:OIJNT··;HOLDER$. ·'. ,:.-./_.:_.·. . ·.-.,._,;· . .                                      , .: ·. ·.·'..: · -. ·.: ..: ':.".\·.,. ~                    iiiiiiiiiiiiiii
             •          '                     •       '·   •   •   ·''   '·   ••   '   •      ••     •   •   '   '.   •••   '          •   ,•   "             •   •   ••   ~   .. : •   •




                 Entity Name _ _ _ _ _ _ _ _ _ _ _ _ __                                       Nature of B u s l n e s s - - - ~ - - - - - - - -
                                                                                                                                                                                                --
                                                                                                                                                                                             .iiiiiiiiiii
                                                                                                                                                                                               .......,
                 Entity Taxpayer ID Number ___________
                 lrust l:late (mm/dcl/yyyy - Trust5 only) _ _ _ _ __

                 Ugal Address (No RO, 80lCes}
                                                                                              Country of Tax Residence _ _ _ _ _ _ _ _ __

                                                                                             · Country of Organbatlan - - - - - - - - - - ~

                                                                                              Mailing Address (If d/Jferent from ftft)
                                                                                                                                                                                            -=
                 S-treet _ _ _ _ _ _---'-_ _ _ _ _ _ _..;.___                                 Stmi.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                                            -.-....
                 City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 State,__ Zip _ _ __ Country _ _ _ _ _ __
                                                                                              c•tv~--------------
                                                                                              State _ _ Zip-~-- Country _ _ _ _ _ __
                                                                                                                                                                                            -iiiiiiiiiiiii


                                                                                                                                                                                             =
              Annual Income' {ffom ull sourn1s)                                             · Fe demi Tax Bradret {highest margJ11al)
              Cl Under $25;000                                                              ·•    0%-15%
              F2f $25,000 ~ $.S0,000                                                         ~    25%-21.5%
             •    $50,000- $100,000                                                          •   Over27.5%
             •     Over $100,000
                   S-------
                                                                                             Annual E11penses (rec11rrinq)
                                                                                             •                                                                                              ---
                                                                                                                                                                                            ---
                                                                                               Under $50,000
              Estimated Net Worth 2 (excludlng rerldence}                                    ~ $50,000-$100,000
                                                                                                                                                                                            ==
                                                                                                                                                                                            -
                                                                                                                                                                                             --
             •     Under $SO,OOO                                                             q $100,(100 ~ $:\S0,000
            . • s:so,ooa -s100,aoo                                                           •      $250,000-SS00,000
              • $100,000-$500,000                                                            •      0\/Q( $500,00(,)

             M over $500,000                                                                  - $------


                                                                                                                                                                                              ----
                                                                                                                                                                                            !:::::::::!!
                   $ 1,140,000.00                                                            Special Expenses Uuture (llld YJorl(er;uMng)
             lnvestable/llquitl .Asset$3 (im:/1Jdino aish cmd securities)                    fif Under $50,000
             •                                                                               •      $so,ooo-s100,ooo

                                                                                                                                                                                            ---
                   Under S50,00D
             •     $50,000-$100,000                                                          D $100,000-$::!.SO,OOO
             •                                                                             •-•••0ver•$2!i0,000




                                                                                                                                                                                            ----
                   $100,000- $500,000                                                               $ _ _ _ _ __                                                                            ';;;;;;;;;;;;;:
             0     Ovl!r $500,000
                   $ 1,140,000.00                                                            Tlmefr.1me (required for Jpedal expenses)
                                                                                             ti Within 2. years
                                                                                             &1'   :a-Syeafs
                                                                                                                                                                                            ..........
                                                                                            D 6-10years
             1 Annual    lncom1J l11clud2!i lnco~o from sourco.s such il$ emplr;iyrne11·t, .ilimonv, social sec;uritv. Investment Income, ete.
             2
               Estimated Net Worth is the wlue of your assets minus your Hablllt[es. For this appllcatlon, assets lr1dL1d~ stll(k$, bonds, mutual fund1>,
               other securllle~, bank account~ and olhe, pel'Sonal ptoi)ar'ty, but ~lude ygur prirn;iry resident'e, Liabilities Include any outstandfog
               Joans, credl1 card bolances .ind t.ixes, but exclude Yollr morceage bslante.
             a liwestable/Uquld Assets are your 111!.t worth ml I'll.IS assets thllt tlinh0t be quir;klv <1nd Bo5ily converted Into cash, such as rl'Htl estate,
               b1,15in135s equity, P1J1>011;;il pn>perty, <'lllos, ellpected lnherlt1m~es, as~ets earmarked for other purposes and investments or accounts
              subject to substantlal penaltle$ If they were $old or if assets were wi1hdrawn from then,.


             Broket'./18e Account Application • PNC[                                                                                                       Page 4of9

             fQrm 1.7~45i,0714
_,, "
•
    Caseui:iB~cv-2°2974~FAM
    Case 1:18-cv-22974-FAM ..Document   8-1 Entered
                             bocu'n1ent 65   Enteredon
                                                     onFLSD
                                                        FLSDDocket
                                                             Docket08/23/2021  ~Page9 6uofof1611
                                                                    10/09/iois'Page




           ~
                    - AIXOUrltNumber


                                                                                                           -                                         IIIll
                                                                                                                                              l!J II I llflI!I im Il!JII 1r Hlf

                lnVe$tlng lnvolw.1 rlsk. l'Jlfferant Investment products arid .5trategle, lnvolved!ffenmt d!!&niO of(!1k, lhe Ji"3het -the elll)eded
                t~Wl'i C">ft1,)}l'()dll{t.0f.~lratagy,. tile gfQQt~r.itie rl5k,1hatW1,1-®uld losa roos~ofyour1,we1trot?llt.Inv,mmen!Hhoullf be chos11.n
                bmd ~I\ ~lll' objeetlw:$, time- rrome snd ltiler~~ee flJf nmJt.et flucw~oos.
                fioiJl:yw1 rwes/ment obJ~Jar this a«Qtmrin arrJ1rra]imf1Qrtan~ (1. being th~ hrch~t},R~viM the o!tacMd cimomer
                ADraemMrforlniwrrJJnr Jn/ormarlori on lnvestmMt Db}ect,'\,u.
                _       Pruerwtion of Capital, I wanttoprenrve rnyll'lltil!T         _   Specuh1tion. lam Wfllll'l& to:ampi;highrrsli:to my
                          pr111cl(1$I fnthrs ae<o11nt, Wlth minim.I rhk, ewn If                        1n1t1al principal, lnclud!ns h!il1 vo!atlllt?,I, toseor<: ltleh
                          that mean, thg aCOOtJl'lt do~, Mt il)MNl;e&lgi\ifl,:,mt                      rimirns ovarwne,Md ul\\larm,nrl Icould lose~
                          lriwtrle or,etUfm, am,! May notke.e.o Jlil-8 with lnijat'ion.                ~ubttanttal amount of ~he mondy ;nves'ted.
                ~ lncorui:1.1 :reek to generate lntomo fr<im rr1venmenu.
                  I tun r11wa~~ In lnvesl:ll1ents with low hl~torlcal r1s!!.
                          QflD~ 9f.prlndpal,
               .?.:.... capJUtl Appr~latior-.. 1~m wUling tosi:t~plS~ml! r1,k
                                                                                               _     l\'$~ln& Pr~flu, l~eek t9 take a1t'llln~3e of.!h<irt-Wri'I
                                                                                                     tradlnfopporttmlt!U (a. hlgM1ik.sr.rategyl. l jjMWllllnS'
                                                                                                 , ...to awpt mll!clmum.Jisk:to myln1t1<1f pr!n,Tpal tu aiwes-
                                                                                                     ~vely ~~~mwcl1m1m r.et11m~, 11~ vn~~w11d I wr,il4
                                                                                                                                                                             ~.
                                                                                                                                                                              ~
                                                                                                                                                                                ---·
                                                                                                                                                                              .--.it




                                                                                                                                                                                -
                         to my lnlt1al prirn;lpal and lalerate $0t'l'I~ VOli!.tillty to
                                                                                                     l,;:i~e mQSt- cir al~ of \lie money rrw~~~d.
                                                                                               __ Otner; _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                                                                                             ------
                         seekhlgherretums,und 11nd~rst.rnd I e<iuld lose a                                                                                                   ~-
                         pMlon of~~ .mo~ lr,_v~$\'e<f.

                                   -                                            1I!11''1                              ti
                                                                                                                                                                             ...............
               lil'le~tmr.:nt P"tpo~e
               •
               •
               •
                    ~ve for Eduoal!0n
                    Savefor ~tirem~rit
                                                                                               lli$1\Tol,i,i;tttc~
                                                                                               !=J fern~rvativl:!
                                                                                             I,{' Modi!r.i\e
                                                                                          ,--..0--A,We~"'"_ __
                                                                                                                                                                             ---=·
                                                                                                                                                                             - ---.:
                    Save for Short-Torm G'Oill(s)
               Cl Genera1e Income
               ID Ar:cumulc1te Wealth
                                                                                           ,.• tnvestment li'rne,il orl:i:an
                                                                                             d Short 1etrn
                                                                                                                                                                                -
              •
               l'.J Pl'eserve Wealth
                    f,!11,mt Spe~11h1tl<n1.                               0 LM,l!Tclnt
                                                                                             !i1' lrtootl'llMli11~ 'Mm

               l=l O t i Y : t : - ~ - - ~ - - ~ - - - - - - - ' - " ' ·· G:enenil lnvo,tme11t. Krio1.lil1idf1i.:
                                                                                                                                                                            --
                                                                                                                                                                            =
                                                                                                                                                                            =
                                                                                            •   Umited                                • •
                                                                                            111 eocid
                                                                                            •      Ext:en$1Ve financial lnvestma



                                                                                                                                                                            ---
                                                                                                                                                                            ~

              Wura collacting the Information below to bett(!.ri.lnd~rJli!ruJy<.it.1rln11estffl~llt ~~erlence, We reco                           may
              dtange ov~t tiftll!; as-','ou wot!< with us. Pot the lype1 ofInvtJSfmenu belov{ 111i1rr:ore yow level of knaw!eddlJ os !"Dile,. Umltid,



                                                                                                                                                                               ---
              Good 011:xtenslve. Then, estimate thl! number oftramaclfans yau typ1'ri/ly ard~r perywr..


                                                                                                                                                                            ~
                                                                                                                                                                            lllill..-i
                                                                                                                                                                            ,.._.
                ~w
               Optior,~~                                      ✓
                                                                                           ✓                                 ✓


                                                                                                                           ' {                                             -----
                                                                                                                                                                            !!!!!!!!!!!!!
                                                                                                                                                                           ,..._...


                I.Jmlted Partne-r..shiITT
               Variable contracts~
               f1,1l.tlrt!S
                                                             ✓
                                                             ✓
                                                              ✓                                                             ✓
                                                                                                                            t/
                                                                                                                            {
                                                                                                                                                                           -
                                                                                                                                                                           .........
                                                                                                                                                                           . ..-



               .A11r11,1!\i~~ ..                                                           ✓                                ✓

               .Alternative lnvestment5
                MaJli(I~
                                                             I
                                                             ✓
                                                                                                                            ✓
                                                                                                                            I
                                                                                                                                                                           =
               F<ifeign Curt~MI                              I                                                              ✓
               foreign Se1;J.1rltie~                         ✓                                                              ✓

               Othi'!t


                                                                                                                iikMtot

              Brokerase Account Application • PNCl                                                                                                      Page 5 of9
             ~arm 1.162452.0714



                                                                                                                                                                          ru•----liliiill
Case"i:is~cv-2°2974~FAM
Case 1:18-cv-22974-FAM ..Document
                         bocument65
                                  8-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket08/23/2021   ~Page10i ofof 16
                                                               10/09ii6i8'Page           11


           ··-·
              .          .

      . . 1N·' v-e:s"J·MtNr
                             ..
            ·Account Nvmber' .

                       ' '; .........
                             .J~-IR.U
                                     '    .

                                      ,.. bu
        ADDITIONAL SUITABILITY IN.FORMATION
                                           ,• _.c"J(u-,i:,o·wt·eo·cE·. ,. -:· .. :... ·._--..-.,.-_._
                                                  . . •'.nFt. ' .-tl ';,CONTl/1/UEO:'   .- ·.-·. - ·. ', ·':·.. ' ",::,.,...':':-·/_::,:•:
                                                                                                                                                         .- ·- -111-IIIIIIII IIIIIIIIIIIIIIIIIIIIII
                                                                                                                               -· -.......... ··•·..-·. ,'·'·
                                                                                                            Pl:RC.l:NTAG.E; OF ASSE1S HcLD AWAY
        Decision-Making Evperlen~i:! {Check (JfJ th(lt°'1'pj)fy};                                          PI'Qlllde p~t,er,fr:zgc.s r:q your total investment portfolio for each
        I consult with my broker                                   fi1  • No
                                                                         Yes                               t}lpe ofasset held away. TotoJ afall percentage1 mu.it e(i(.lrJf .100¼.
       I fnak$ my owr'I deel$10n~                       Ye$        •    Ill No                             Stocks                              _________ %
       I consult with mv,.familv/rriends. , .. ,,..lilL.Y.es .. , . •. , ,,Na         •                  "'Bonds                                      _________¾
       Atldltional lnfofmation
       MoVIN() AC o,77!)172~ T() THIS CJUARDIAN AC PER
                                                                                                           Mutual Fund~                               ~~---------%
                                                                                                           ('.lptions                                                                                 ¾
       COURTORDER
                                                                                                           Lkn1ted P;'lttrier:ihi~                                                                   %



       TOTAL VALUE OF ASSETS HELD AWAY
       Ptovlde roml value of assets held al orher /nsrflu't1ons.
                                                                                                           varrable comram
                                                                                                           Security Futures
                                                                                                           .Annuities
                                                                                                                                                                                                     %
                                                                                                                                                                                                     %
                                                                                                                                                                                                     %
                                                                                                                                                                                                                                 -----
                                                                                                                                                                                                                            .!!!!!!!!!



                                                                                                                                                                                                                                   ---
       S       0,00                                                                                        Al1ern;iti'v1;, lrwestments                                                               %
                                                                                                                                                                                                                            iiiiiiiiiii


                                                                                                                                                                                                                                 ----===
                                                                                                           Foreign CUmmcy                                                                            %
                                                                                                           Foreign Sec:urlly                                                                         ¾,
                                                                                                           Other                                                                                     %




                                                                                                                                                                                                                                   ---
                                                                                                           Total                                                                                     %

                                                                                                                                                                                                                            -..
      •
      •
       P/eose tell us haw you are funding this accaunr (check all rhor apply}:
            Income
            Savings from earnings
                                                    D 8u5iness revenue
                                                    •    Salt;! ofaw:t~
                                                                                                           tl lnhC!rltance                           •
                                                                                                                                   Legal/Insurance settlement
                                                                                                           1Z1 Other FUNDS FROM ANOTHER ACCOUNT
                                                                                                                                                                                                                            ------
                                                                                                                                                                                                                            iiiiiiiiiiiii




     ··-Acc··o·
      . .
                ,•.Jti:i·1···F·EA:r,U'E)E'·s· .'.". :\ .... :· . . .: -: _:--•.: -_,·, _. . ·. - ..- _: ·. ..;-. ... · ',{:·Vi·;:,•'''·:.
             .. U·,L:\I, .;. . · . 1:· I~.. ·. . .. , ... ·•..·:• ..: : ~.-:,.. •, . . ,, .
                                              1
                                                                                                                                                    '<·:·:-:,.;::::-:'··"·,_,
                                                                                                                       . ·-: · . .... . , . ·. ,· ., "',.
                                                                                                                                                                              . . : --:.·:··:: ..~_·:-:~
                                                                                                                                                             :: >::, ... · . : ,... · :• "....

      CORE ACCOUNT
      All uninvested cash in your Ao::ount1 including money you have deposited that llas not yet been invested and inoome earned
      from securities (dividends, capita I ea Ins or sale proceeds), is aiJtomatic:ally deposited Into your core Account. Eath of the
                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                            iiiiiiiiiii
      available Core Account options ha6 different benefits and risks, Including different !merest rates, customer protections and


                                                                                                                                                                                                                            -   --
                                                                                                                                                                                                                                --
      Insurance coverage (either· SIPC or FDIC]. Avallal;Jlllty of Core Ar;,;:ount options may change, and you may contact us to change
     · youf Core Account option.
      An Investment In a money market fund Is not ln5ured or BUaranteed by the FDIC or any other government agency. Altho1,1gh
      these fund.s seek to preserve the value of your investment at Sl.00 per share, ll l.s poss Ible to lose money by investing in a fund.
      If yC1u choose a moni!y market fund as your corn Account opti¢n, w~ reserve the .right to terminate the fund and move your
      cash balan~e into .in FDIC-insured bank account. We will only do so after providing you wlth 'thl.-W {.;10) d;iys written notice prior                                                                                -
                                                                                                                                                                                                                            ~



                                                                                                                                                                                                                                --
      to making the change.
      If '/tlU choose the FDIC bGink deposit sweep option, If the Core Account option you select is unavailable or if you do not i;elect
      a Core AccountJ your unlnvl!Sll!d cash will automatfcally be swept toil n FDIC-insured bank accoimt ;u PNC B,mk, N.A., our                                                                                              ---
      ilffiliate, You ~re riit:»poluible fur monitoring thB tot,d amount of depo5lts you have at PNC Bank to determine lhe extent of
      FDIC coverage avallabletovou.
                                                                                                                                                                                                                            ----====
      F&d@ratti.d Gov&mmant Obligation~ Fund- QGOSQ
      Feder<Jred Prime Coi;h Obligations Fund- QPAXQ
                                                                                                          PNC Tax-Exempt Money Market Fund Class A-· QPXAQ
                                                                                                          PNC Government M1;m~y M-'r~et F1,1nd Cla~s A-QPGAQ                                                                ---
      Federated US Treasury Cash Reserves-QTISQ
      ~ecler;itecl Mvr,Jr;lp;il Obli3;itions F1,1nd ~ C,MOS(l
      PNC Money Market Fund Class A- QPEAQ
                                                                                                          PNC Treasury Money Market Fund Class A-QPRAQ
                                                                                                         PNC Bank Deposit Sweep Program l~usiness}-(°J,PNBQ
                                                                                                         PNC ~ank D~pO$il Sweep Proa ram (Consume,r)-QPNCQ                                                                     -
      Pif!ase insert the Core Ar:,o&mt option you haiJe selected from rhe llst abavtl':

                     . I ..1         FEDERATEDPR.lMECASHO:BUOATlON'SFUND                                                                                        QPRXQ
      mve:itment Ve h1c e 1vt'.11t1e                        ,                                                                         lmrestment Vehicle Symbol _ _ __


      Brokerage Account Applicatlort • PNCI
      Form :l.7624:'il.0714
                                                                                                                                                                                   . Page 6 of 9
                                                                                                                                                                                                           ....... ,,...,   _____
Case"i:is~cv-2°2974~FArvi
Case 1:18-cv-22974-FAM ..Document
                          bocu'n1ent65    EnteredononFLSD
                                     8-1 Entered      FLSDDocket  10/09/i6i8'Page
                                                           Docket08/23/2021   ~Page118vof 11
                                                                                       of 16


               ···-·
           ·-A"c··c·o·uN·,-:.,r::-cA'T-1'.:,R. .E
           ./-\ . : .. , ·.1,
            SALES PROCEEDS
                                                          .,.,        ',•,,•·   .   ,,,



                                                ....s. , . ;.,.··,·.. "-:.-.,_.,_ . ·,.· .
                                     ·l:"'.-~(;'\'.1-.\;{ . . · .   ,.('.(~N."flN.,UF.)J:." ::_.}:;_:··:·.:. :i..
                                                                                                                                                                        ·-111111111111111111
                                                                                                                         . ....... ;-.......,........ ,...,. , . . .·...... , ·. ·. . ·
                                                                                                                      . . '• .." · ·. . \' .·: '·:: ·::::-=::·:-.:: '. :"• ,:. ·-: . : ", ,'. , ·:.: ·/··:·>
                                                                                                                    · OPTIONAL ACCOUNT FEA'iU~ES
            Check  on11 bax b11low ta ifldlcati! what $hould b11 done wlth                                            Y,;,11 r?1(.1$t q1,1pflfy w r1dd these features to yc,ur accounr.
            the pror;.eeds from the $[]le of sewdties.                                                               !ndicute any features you wo11/d JTke to mqu11st, and canruit
           !ti'    Hold 11'1 Cor'la Accoullt or 11'1 bfOkE!rage i:1CC01,n'll                                          your Registered Re,:,rese11toti11~Jat QVoilcibi/ity and eligibilit~
           •       Send by check.to. rna(llng addreu.of ac:c:ount                                                    .and ta obtain the appropriate additionat appllcatfon(s}.
                                                                                                                    'Note: You 1111:iy 'chongliyour iiixaunffe'alures (111d optlctnS
           •       Send by electmnlc Funds transfer (EFT)
           •       Send by ir'ltl"ii-bank payment (IBP)                                                               Of Orly time, tvJth uduvrli;e Written nol:ir;.e to us,
           •       DeUveryvs. payment (DVP)                                                                          Accourit Feature~
           SECURITY PURCHASES.                                                                                       •   Margin          D Options
           Check one box below to Indicate how the securities should
           bl! held_
           lid
           •
                   Hold Tn street name
              !\egiSter certllii:.i~s ro ~i:wvrit .im;I $end to m.illing ~ddress.
                                                                                                                     ~~-----.......---,-------,--- --
                                                                                                                     Managed Account

                                                                                                                                                                                                                         ---
           tJ Dellvery.v.s. payment (DVP)

         DIVID!;NDS AND INTEREST
         Ch~f< and box befow tc IMl,:Me how yov wcsr1t. dh,l[lentJ$ Qrld                                                                                                                                                 ------
                                                                                                                                                                                                                         iiiiiiiiiii;




                                                                                                                                                                                                                         ----
       · Interest.to be handled.
                                                                                                                                                                                                                         -:
           •

                                                                                                                                                                                                                         -
               Handle all diviclends and distributions like sales proceeds
           • Ralnvast mutual fund and aqulty dlvldl!nds, and handh! all
               011,er dlsttibutions llke $ale$ proceeds
           &ll Reinvest mu.tual.fund.dlVldends, and handle .all.other
                  dli;trlbutlong IIIU! 1aloi: proeoodi:
           D Reinvest equity dividends, and handle all other
             cllstr'lbutlons 111<1! &&ll!S pro~Qed,      .
           Pay all distriburionsin-.:ash,md·send·a che~k
           • Weekly                       •    Twice :a month
           D Monthly                     •     Quarterlv



           AoDlilONAL.AUTHO~IZEO iRAOER(S} (OP-1JONAU
      · For each additional per.;on you wish to authorize for trading oil this account.                                           com ult with your Reglsternd .Rl!.prniamtatlve to
                                                                                                                                                                                                                        -==----
           obtain prope, forms.

     ·o·uP"L':1c·A·TE"lri.iEQ''RM'
     ..:... '
                                        A'Jt'o'·N·.. · ',.i!.'•.•:','\/';',,,;,.v ... :.:- : - · ·.· :·. ,';,:,:,, .... :--, .. .:--·,:··::":.· . · · · ,·,.._,_:,.':
                : .• _:l:'\11_:. . . . f.:'<,: : ..:JO.P..JIQNALh ..:-'.'.;·;:_.', .. '.'· . ·.. ·.·· ........ ;... _,.. _.:·.i.:•.:;:.':·':i
                                                                                                                                                               ··:· ...... · .
                                                                                                                                                                        .. "
           TO ACCOUNT HOLDERS
       •          If 1hls box Is selected, we wlll send New Accoum Profiles (N.APs) and Re.vised Account Proflles (MPs} l'egarding tfanges to
                  lnvf!dment obji!.ct!Vf!J, eddlttonal ac:co11nt holder a(ldre$S ch3ne;e.s ancl ri~rne ctiilnges to each account holder's malling
                  ;iddress. If it is not selected, we will mail these communications to th~ malllng address of thl!. account and v.111 deem t11em
                  to hav@ been delivered to all account holders.
       TO THIRD PARTIES
       Yo1J may request us to send the communlcations checked oerow to cm QdditicmQ/ person or persons by indicating their name(s)                                                                                      ---
      •
       and oddtess(es) bt!low.
                 Ae<:ount Statements
       Name and Malllng Address

       Name---------------------------------~-~
                                                          •      Trade Confirmat\ons
                                                                                                                                                                                                                        --
                                                                                                                                                                                                                        iiiiiiiiiiii.




      Stieet------------------'------------~------------

      City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                       State _ _. Zip _ _ _ _ _ _ __



      Brokerage AccOOt'lt Appllr::ation • PNCI                                                                                                                                           P.ige 7 of 9
      Form 1.76245~.0n.4                                                                                                                                                                                       l""'lr,&.I,.. _ _ __
                                    . EnteredononFLSD
Case 1:18-cv-22974-FAM Document 65 Entered        FLSDDocket
                                                       Docket08/23/2021   LPage129ofof 16
                                                              10/09ii6is,Page          11


           ·-····......
           · Account Nu111ber ,
       ··sE'".:i'EJi,,f:r,;r.. ,. F.'i:V•',Il',,•l't:-·o·
       •   • ,, p1J;C>.~ ~ ~.f:i~!~'·h• "1•'1 r.".'·
                                                            RM'  'h'Il:O N"'. __ ..:. :· .,· .: .' ', ·.: '•, •••,:.;•,:::·,,::··:
                                                             ', 17\, ,' • • •_'•:• • :' ':••,. • • •. ' ,, . •

       Required for Transfer on Death acrounts. Optfonal for IRAs, Trti~t~ ~nd othet f>l.in accounts.
                                                                                                                          =·• :•.", • •• 'n ,''                                            ~
                                                                                                                                                                                                 1111111111111111111111111111111111
                                                                                                                                    : . :.. :'. ,•'•. ,•• •':,"'•:.'.\'•-'·: •·.,', .• •• '•.. · ·: '. !:•'.:_:·. •. •.. '·. .. ,' '...•• •,:        V



       FarTrusts, praVlde the Trust name, datl'.l e$t8bll$M<i ;)p,;I the mime:. Qf all Trustees. Does not apply to other account types.
                                                                                                                                                                                                                                                     C:
       Use percen(a.iies anry. Shilrq pe,,;ent;ages lTiv~t tot.i 1100% for primary and 100% for contingent beneftclarie.s.
       If you make a Per Sttrpes designation, consult your estate•plannlng attomay ,md p,ovide 1h13 mime of the Executor or
                                                                                                                                                                                                                                                     xi
                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                     ';j

       ot~er e,,1nt;(t: - - - - - - - - - - - - - - - -                                                                               .    '    ·~-·                                                                                                ~
                                                                                                                                                                                                                                                     "11


       PRIMARY BENEFICIARIU                                 fl/ IA-                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                    .,._
                                                                                                                                                                                                                                                     :::r-
                                                                                                                     Name of l!E!iiefkiary _ _ _ _ _ _ _ _ _ _ __                                                                                    t:t·---

                                                                                                                                                                                                                                                           ---
       Name of Beneficiary_·_ _~-~-----'---'----~
       • Spouse               •
                       Non-Spouse  Trust  .t:l Entity tJ Spouse •
       'ttt.1stee (ifTru5t) - - - - - - - - - - - - - - - - - Tru~tee(/fTrvst) ~ - - - - - - - - - - ~
                                                                                                                                                  d     Noo-.Spouse                     •       Trust             t1 Entity
                                                                                                                                                                                                                                                    ,~
                                                                                                                                                                                                                                                    11==

                                                                •                                                    •                                                                 •

                                                                                                                                                                                                                                                          ------
                                                                                                                                                                                                                                                           ~
       tJ Social Security Number · or                                  Taxpayer ID Number                                 Sc:11:lid Security Number                         or                  Ta>ipayer ID Nuinbe.-
                                                                                                                                                                                                                                                           !!!!!!!!!!

       Date of Binh/Trust (mm/dd/wwl--------                                                                         Date of Birth/Tru~t (mm/dd/ww) _ _ _ _ _ _ __



                                                                                                                                                                                                                                                             ---
       Country of Citizenship _ _ _ _ _ _ _ _ _ _ __                                                                 Country of Citizenship _ _ _ _ _ _ _ _ _ _ __
      Share for this Beneficiary _ _ %                                    •      Per Stirpes                         Share forthls Beneftcl:uy _ _ %                                              [:J Per' Stirpe~


       N~me of Ber,eficlat'y ____________ · Name of Beneficiary _ _ _ _ _ _ _ _ _ _ __
     · tl Spouse    • Non-Spouse • Trust • Entity • Spo1,1se Non-Spouse tJ Trust • Entity                                                        •                                                                                                        --
                                                                                                                                                                                                                                                           ~




                                                                                                                                                                                                                                                         --
      Tru:i'tee {I/Trust)                                                                                        .   Tr~~.~!~ (if Trust) _ _ _ _ _ _ _ _ _ _ _ __                                                                                         iiiiiii.iiiiiii
      •    Social Security Number                  or           •     Taxpayer ID Number                             •    Soc:ial Sec:urity Number                         or          •       Taxpave.- ID N1.1mber
                                                                                                                                                                                                                                                           =
      tl~t~ Qf Bl11h/Tr.vst (mm/r.ld/yyyy} __________ . -Date.of Blnh/Trust {mm/dd/YWYl--------
      Country of Citiieh,hip                                                                                         country of_Cltfzenshli>-----~------
                                                                                                                                                                                                                                                         -
                                                                          •                                                                                                                      •
      Share forth is 8enefkial'y ~ %                                            Per Stirpes                          Sharn for this Benefh;l;iry _ _ %                                                  Per Stirpes

                                                                                                                                                                                                                                                           --.-.....--
       CONTING.El\lT B.EN.EFICIA~I~, A-
                                      /V---'._If
      N.irne r,f 11,mefltl.iry _ _.......     _ _ _ _ _ _ _ Name of Beneficiary _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                                                                                                           -
      t1 Spouse


      •
                     t1 Non-Spouse           • Trust • Entfty Spou1>e   D Non-Spouse
       Trustee (If 1iusr) _ _ _ _ _ _ _ _ _ _ _ _~ Trustee (if Trust)--------------~

           Socia! Security Number                  ar          •      Taxpayet ID Number
                                                                                        • Trust • Enti'ty         •
                                                                                                                  •      Socia I Seturlty Number                          ar                                                                           -----
                                                                                                                                                                                                                                                       ; ::;'


                                                                                                                                                                                                                                                         ~




      Date of Birth/Trust {mm/dd/yyfy) _ _ _ _ _ _ __
      Courit,yof Clti~n.$hip _ _ _ _ _ _ _ _ _ __

      Sh.ire for thi:; aerieficiirl\' _                 %                 •     Per Stirpes
                                                                                                                     Date of Birth/Trust (mm/dd/wwJ-~------
                                                                                                                     Cauntry of Cltfzenshlp ~ - ~ - - - - - - - - -

                                                                                                                  Share for this Beneficiarv----'- %                                             •    Per SrfrlJes
                                                                                                                                                                                                                                                      -----
                                                                                                                                                                                                                                                      ----------
                                                                                                                                                                                                                                                       ---
      Nameofbeneflclary _ _ _ _ _ _ _ _ _ _ _ _ · NameofBenettcrarv~----------~
      [j Spouse      • Non-Spouse • Trust • Entity • Spouse • Non-spou~e • Trust • Entity
      Trustee (i/Ttu5t) _______________ Trustee {1/Ttu~t} ~ ~ - - - - - - - - - - -
      •    Soc:ial Set1.1rilY Number              or           •     Taxpayer ID Number                          D Socia! Secutlty Nu«iber                               or          •         Ta~payer ID Number                                     --
                                                      D.ite of Blr"th/Tt'u~t (mm/r.lrJJyyyyJ _ _ _ _ _ _ __
      Date of Birth/Trust {mm/dd/w'IYJ--------
                                                      Country of Citizenship _ _ _ _ _ _ _ _ _ _ __
      Country of Citizenship _ _ _ _ _ _ _ _ _ _ __
      Share 1arthls Beneflclary _ _ %   • Per Jtlrpe$ Share for this Beneficiary _ _ 9'

      (ro Include mare /Jer1eflclotle!l, use ~ft(i $hllefs '1$ nece-55P(y.}
                                                                                                                                                                   SIGNATURE PAGE FDLlOWS                                            •
      Brolmraga Account Appllcation • PNCI                                                                                                                                                                         Pase 8of9
      Form l.752452.0714                                                                                                                                                                                                                        ru,,..._ _ __
-;~
      Case
       Case
         .~
           1:18-cv-22974-FAM
            1:18-cv-22974-FAM Document
                               Document8-1
                                        65 · Entered
                                             Enteredon
                                                     on FLSD
                                                        FLSD Docket
                                                             Docket 10/09/2018
                                                                    08/23/2021 Page
                                                                               Page 10
                                                                                    13 of
                                                                                       of 11
                                                                                          16

      This page is an addendum. to the origina1 document to disp1ay e1ectronic
      annotations that have been added and are stored with the document.
                      Annotation                'UserName I UserlD      Date
      Principal approved by Debra Hartzell                                     Tue Aug 04
                                                                               08:17:14 EDT
                                                                  I            2015
    r.-.: Case
    ~-~ Case          1:18:cv-229'7",f'FAM. "6ocLi'rnent
           -~·,._\:.! 1:18-cv-22974-FAM     Document 65       Er)teredon
                                                         8-1 Entered   ·onFLSD  Docket08/23/2021
                                                                           FLSODocket                Page·14l iofvof1611
                                                                                       10/09/26"i~f'Page
            /-
        /

/
    /            r


                          -···
                         ~«-~€0_1ffi_
                                     Acr:011nt Numbor


                                pi,~ASE JtEAO CMt:P!JLlV                                                                   ,.., ...
                                                                                                                                                     IfllllllJll~ll lll lllllllllill II~

                                llV l11rJ11g IJ\ls klllll;Voo :rcJ,,no\lJll!dJQ \h~t\'OIJ hM l'm!vQ~ raag and lllld!l:til'td't!ili:~~llllt3l{o.,, tl'.t ~tlachad llr'O~rat,c.
                                A(Mnl~Uoma, Aj\'QQIIIGfitilBd lh1!. l(lV0tt11tO11'd~llr~ ni lhatyou h3V!l had the .:!iipgrtvr.11'/{d :1tk 11uo,d~tll fth6Ultll~M.
                                You ~ro acmoW1e~~6WfY01J have rualVtd, tl!Dll,nd' una-amMd 111y Jllpplam~nul tJ'O(u111cni, 10Yernlnicy«1mlatro~p
                                \~lh\JJ,
                                By'1(flfn1 lhlJ/lpplkallon, yau arffrm thettho lnto11M1(on VDU mvo prcvid&d 11 ncrorJtumfyau1gro.12 tonollfy us of'n11y
                                clwn ,~, «1 1h11 rnf" ,rn~\lo ri ptqvf~qd,
                                   tryr.u~ro:, U.S.cltlill'!li ll,6.rntfrCQhtcffan arotherLl,S,,PcU~Oll,YIIU '"litt!l'Y 1.1nc!11rponDJ11~~r,l!rJuri U,;t:
                                                                                                      I
                                      ·{i}ITM:l'odll S11~tlty.Numbct.a~!TG)!l)W6r:rdl\n'dH~at10n·•,-iumb~fm;i't1 ~fovlde!I 011 thls :ip_pllcat{Ol'I ll>~Orf41!t
                                           (or Jtro wMng (01 a numh11rto be bSlled to me)> :tnd
                                       l2l hm nqt subJ!lGUI> bntlll,ip wrthholdli,f lieG11um (o) I am el(lffllpt frcn, bull.up w!U1holdln91 or(b) I hilVl!
                                           M~ lmn notfflcd by1he lnti:rmil J\o.v1ntJa ;'Jn/\l]t11 (11\$) th~t I 1m1.:1ubJe~ to backup \"1\hlloldlng tor fGIIV~
                                          t<> l'on<irtull lJ\t~ri:::'t Qt JMdonck, i::,r MIha lltl her m,lltt.id 1111; ,h~H up 110 f111111<Jr ~1.ibI,ct to bDcklJp
                                               11i1hh oldln~, 1md               .
                                          t&l J eM a U.S,chl!on or orhef U,S. p$fJ011, IMludl~t II U.S.~ldent ~llen; 11n.d
                                          (11) I 011111orn1bJ,m w fAi'CAraponfne.
                                  Cl lfl"\I h~v~ b4un m1tlff9d tiy l~v 1M1h11tvo11 ata ~llttc:nll'(~u&lact.to &a~~llp Wlthh11lll'lnt? bc,svH y411 hava
                                      f1111&4 to npon:ill lntorcn ond aMi:ldtldV ol\ ~ur tax murn, chll.ck thlf l!o)! to tiitJJmo \h~f yo11 c10 n11r
                                      ceitffy !tam 1 a\lavit,
                                  )fl 111'11 liilt·11 u:s {tltben,1};~, r11$'1dari t ~llen-0r11th or'U.~, pol!e~, J11m ,ubmlttfl1~ tha a.p ,ill cabla Fl!rm'w-a
                                  w!lh this (otl'l'l'to'co'rtliy"rnrlotl!lsrrm:.nunntl';ih11~IT~o/5!g;',1clrn'ioirt~l9'hdnMit1.                          -
                                  r-lnle! l:lyslgiir110 tnd duttn.s t~li torrn, ,n appll~prsautf\orl~ the.dT~cloJura Qf {Mlrn,m01,~11~grt~ ~1ltton{1)
                                 :a11d t1111taci Mor11titll)n, {or pwpom ofrcceMos olflCT;d llommuntonon1<1:i11G~tl)h1t; r11u11ll;l11~r .wllllt'ltfliiS1
                                 If rolownti 10,(0).1111.l~uo,:,of rnunkli,DI ~Ci:Vrilfc1;,(b).n,1aut1t11Ior.a,,,/$suQ ol.mualclpar sccwltfa~ Tn Ht t.ipa~llY
                                 .u mrst110J {,;] o Jiitil or fader.ii l3)( :iuthQtfWJ l)r (d) .o c1mody14ailt for-1 ,1t1R11ed coi.rpvn munwp2l,:14cul!l1~
                                _i,roi?rnrri-Jn l~Q~Clty;1gc11stod~u1111.nt. Fonnnf!! ln~rm.\liOft, til~ll Hf c\1S"R~ !l,Ulti~G..S(t1l[ltl)_."!~? -G:~!'fal(llq_CA).__
                             /. P,,4;~Jsp11==J\rbnr~1tonr'r1truccountl• 1iw11rn~d b~ 1> prc:.,dr,pure ull11~011 (l~11iq, whlol1ip,11m~ on U10 ,~~tpillii: ..
                             _ ofli\o'D1of<i:r~411.il.ccoun1 C:UstomorJ1t<a~menr,.on1lyo11;1~li'Jtll.wltO&e th:1t vau havurc«lved o. eoPY..{ltthll_dollN,
                             ,. 'iii~ /r,ft(IIDfil&~iii    ,~MC«dQU                   Y";,:~~;~~i-io
                                                                             {lol.Jtquire                    ~r,yptovlsf<m o/fhlt dQt;Uftrdilt"fJ(hOf thoti' rli1:
                                mrlfttatron, 1eq11lffd lQ ~ya/,J bc~~"P 1vf1M~fdlng.                                             ',
                     t,. ~ SIGNATURl!S (All A<ttJ11nl Ow,w-'mwr 1/gn 1/i~ rt"pt!WMAJ
                     ~     J'rl11uryJ\ppll'nntS11;mlur'e       "l}i,t:M,o      $ ?½q
                          Co.J1,t,11lr~11~111.Slip,al.llrQ--~--------'---~~------ D a t i l - - - - - -

                          c~uMJ)U~~tll2Sl1!1'tQ{llfl)------------~---- D l l 1 1 - - - - - -

                          \:Q•Apprr,~ntll3.S!~~U!IO.-------------~---
                          >ca,,,Je,t;eC      u;••tN•=--~nk)                 ..U.,~d,:de•
                                                                                                                                                                          =•
                                                                                                                                                                      I



                                                                                                                                                  9-_/j
                                                                                                                                         Dat~-7-_)_·
                          Off(,aMmgtr/1'11!.elp~J Nirtit{~lftJ1~pl/JU,----~-~---~-
                         O/lkeMM~itl/P;lt,cl~Jj/UJ1\llfi:--.__..-.________.___ _                                                         Dllla _ _ _ _ __

                         n1t1    oxo                          M2   o:xo                      AB;e11C'f JIMMGOl                    eo11kB111nch,_O~IO~OQ~&4--........
                         Afaono armordloltlcrHJ'llployedorPt-l'(:Jmtilmqnh,~lC1                                   0 Vo, · Cf No
                         Art.:!IIC qr rno1el:lolderuel1trve, ofll111J1lcycasof PNC.rr,vn~rn,l!n~, tlC7            t:1 Vei    ~ N6
                         Aw:ne,or1t1J,~JrJt.rt,, , ,.,..,,,..,., ...e..,Yu                                                   0 Nll1    , .. 4DR:rrl:±1'aV'IIIION&Zllffl

                         B~~tllRl!'Accc:rvntApplfcatt'on • ?NCI
                         Farm l,741.452:.0:114




                                                                                                                                                                                            ..
                                                                                                                                                                                           "'    ,..----
    Case 1:18-cv-22974-FAM
    Case 1:18-cv-22974-FAM - Document
                             Document-22-1 Entered
                                      65 Entered onon FLSD
                                                    FLSD   Docket
                                                         Docket   06/28/2019Page
                                                                08/23/2021    Page
                                                                                 15 1ofof16
                                                                                          14

          Account Number


        BROKERAGE ACCOUNT                                                                                  ~PNC
        CUSTOMER AGREEMENT                                                                                   lNVESTMENTS
                                                                                                                    Member FINRA and S\PC



      1. ABOUT THIS AGREEMENT                                            2. ACCOUNT FEATURES
       This is the Agreement for your brokerage Account. It               By accepting your Account Application, we agree to serve
       describes the features and policies associated with the            as your broker and maintain an Account for you. We agree
       Account, including descriptions of possible investment             to buy, sell or otherwise dispose of securities for you
       objectives and the trading strategies employed to meet             according to your instructions, subject to an authorized
       them. It also summarizes our responsibilities, and those of        order. We and NFS also agree to provide the services and
       our Affiliates, as well as your responsibilities as an Account     features described below. Note, however, that neither
       holder. Finally, it contains a pre-dispute arbitration clause,     we nor NFS offers any tax, legal or accounting advice in
       by which each of us agrees to give up the right to pursue          connection with this Account.
       claims related to this Agreement in court and instead to
                                                                          Cash Account
       resolve any disputes through arbitration.
                                                                          Unless you complete the "Supplemental Application for NFS
       Please review this Agreement carefully and keep it for your        Margin Account Privileges," and agree to the "Disclosure
       records. Do not return it with your Application.                   on Credit Terms on Transactions," and NFS accepts your
       If you have any questions or concerns regarding your               Account for margin trading, your Account will be opened
       Account or need to inform us of any changes to your                as a cash Account.
       Account profile, you can reach us at:                              Margin Account
       PNC Investments                                                    A margin Account lets you borrow money from NFS, using
       620 Liberty Avenue                                                 the eligible securities in your Account as collateral. A
       Pittsburgh, Pennsylvania 15222                                     margin Account is designed primarily to finance additional
       P2-PTPP-26-6                                                       purchases of securities, and as noted above, requires a
       Phone: 800.762.6111                                                separate application. Margin may also be used to provide
       E-mail: servicel@pnc.com                                           overdraft protection for your cash management activities,
                                                                          but there are certain risks involved in doing so. Consult one
       Definitions
                                                                          of our representatives for more information on the risks
       Throughout this document, "we," "us," "our" and "the
                                                                          and benefits of a margin Account.
       firm" refer to PNC Investments LLC ("PNCI"), together with
       our Agents and Affiliates with respect to any services they        Core Account
       provide to your Account. National Financial Services LLC           Your Account includes a "Core Account" that is used to settle
       ("NFS"), a registered broker-dealer and New York Stock             transactions and hold credit balances. Amounts credited to
I      Exchange ("NYSE") member, is the Agent we have engaged             your Account will be invested in the "Core Account Investment
       to provide custody and clearing services for your Account.         Vehicle" you indicate on your application. If you do not select
       NFS has no fiduciary responsibilities to you or this Account,      a Core Account Investment Vehicle, we or NFS may invest
       and does not offer any investment advice or opinions on            your credit balance in a money market fund, Bank Deposit
       the suitability of any investment in connection with this          Sweep Program or taxable interest-bearing credit account
       Account.                                                           of our choice. Different Core Account Investment Vehicles
                                                                          may have different rates of return and different terms and
       "Affiliate" means any entity that is controlled by, controls or    conditions, such as FDIC insurance or SIPC protection. We or
       is under common control with PNC Investments, including            NFS may not consider these differences if we must select a
       but not limited to our parent, The PNC Financial Services          default Core Account Investment Vehicle for you.
       Group, Inc., or as used with NFS, including but not limited
       to their parent, FMR, LLC. Each Affiliate is a separate legal      If the Core Account Investment Vehicle you designate on
       entity and is generally not responsible for the obligatio11s of    your Application becomes unavailable at any time for any
       any other Affiliate.                                               reason, you authorize us to select an alternate Investment
                                                                          Vehicle at our discretion. If this occurs, any or all of the credit
       The terms "Account owner," "you" and "your" refer to the           balance in your Account may be placed into the alternate
       owner(s) indicated on the Account Application. For joint           Investment Vehicle at any time. We will provide you with
       Accounts, these terms refer to all owners, collectively and        thirty (30) days prior written notice before investing your
       individually. For Accounts owned by entities, such as trust        assets in an alternative Investment Vehicle.
       or business Accounts, these terms refer both to the entity
                                                                          Bank Deposit Sweep Program
       and to all Account holders. "Business Day" means Monday
                                                                          If you choose a Bank Deposit Sweep Program as your Core
       through Friday, excluding NYSE holidays.
                                                                          Account Investment Vehicle, cash balances in your Account
                                                                          will be automatically swept into one or more interest-
                                                                          bearing deposit accounts at our Affiliate, PNC Bank, N.A. (the


        Brokerage Account Customer Agreement• PNC!                                                                               Page 1 of 14

        Form 1.762451.0614
    Case 1:18-cv-22974-FAM
    Case 1:18-cv-22974-FAM Document
                           Document 65
                                    22-1Entered
                                         Enteredonon FLSD
                                                   FLSD   Docket
                                                        Docket   06/28/2019Page
                                                               08/23/2021   Page16JA:,.of-i--4'""
                                                                                    of 16
                     1
                     -?
          Credit-Reporting Information                                       G. The rules of the arbitration forum in which the claim is
          For the name and address of any credit-reporting agency               filed, and any amendments thereto, shall be incorporated
          from which we or NFS have obtained information about                  into this Agreement.
          you, send a written request to us or the card issuer, as           All controv~rsies that may arise between you, us and NFS _
          applicable.                                                        concerning any subject matter, -issue or circumstance
          Money Market Fund Investments                                      whatsoever (including, but not limited to, controversies
          An investment in a money market fund is neither insured nor        concerning any Account,_ order or transaction, or the
          guaranteed by the Federal Deposit Insurance Corporation            continuation, _performance, interpretation or breach of this
          ("FDIC") or any other U.S. government agency. Although             or any other agreement between you, us and NFS, whether
          a money market fund seeks to preserve the value of your            entered into or arising before, on or after .the date this
          investment at $1.00 per share, it is possible to lose money by     Account is opened) shall- be determined by arbitration in
          investing in a money market fund.                                  accordance with the rules then prevailing of the Financial
          USA PATRIOT Act Notice                                             Industry Regulatory Authority (FINRA) or any United States
          To help the government fight the funding of terrorism and          securities self-regulatory organization or United States
          money-laundering activities, Federal law and contractual           securities exchange, of which the person, entity or entities
          obligations to NFS require that we verify your identity            against whom the claim is made is a member, as you may
          by obtaining your name, date of birth, address and a               designate. If you designate the rules of a United States self-
          government-issued identification number before opening             regulatory organization or United States securities exchange
          your Account. In certain circumstances, we may obtain              and those rules fail to be applied for any reason, then you
          and verify this information with respect to any person(s)          shall designate the prevailing rules of any other United
          authorized to effect transactions in an Account. For certain       States securities self-regulatory organization or United
          entities, such as trusts, estates, corporations, partnerships      States securities exchange of which the person, entity or
          or other organizations, identifying documentation is also          entities against whom the claim is made is a member. If you
          required. Your Account may be restricted and/or closed             do not notify us in writing of your designation within five (5)
          if we or NFS cannot verify this information. Neither we            days after such failure or after you receive from us a written
          nor NFS will be responsible for any losses or damages              demand for arbitration, then you authorize us and/or NFS
          (including, but not limited to, lost opportunities) resulting      to make such designation on your behalf. The designation
          from any failure to provide this information, or from any          of the rules of a United States self-regulatory organization
          restriction placed upon, or closing of, your Account.              or United States securities exchange is not integral to the
                                                                             underlying Agreement to arbitrate. You understand that
\.6__20. ARBITRATION                                                         judgment upon any arbitration award may be entered in any
~        This Agreement contains a pre-dispute arbitration clause.           court of competent jurisdiction.
         Under this clause, which becomes binding on all parties             No person shall bring a putative or certified class action to
         when you sign your Account Application, you, we and NFS             arbitration, nor seek to enforce any pre-dispute arbitration
         agree as follows:                                                   agreement against any person who has initiated in court
          A. All parties to this Agreement are giving up the right to sue    a putative class action; or who is a member of a putative
             each other in court, including the right to a trial by jury,    class action who has not opted out of the class with respect
             except as provided by the rules of the arbitration forum in     to any claims encompassed by the putative class action
             which a claim is filed.                                         until: (i) the class certification is denied; or (ii) the class is
          B. Arbitration awards are generally final and binding; a           decertified; or (iii) the customer is excluded from the class
             party's ability to have a court reverse or modify an            by the court. Such forbearance to enforce an agreement to
             arbitration award is very limited.                              arbitrate shall not constitute a waiver of any rights under
                                                                             this agreement except to the extent stated herein.
          C. The ability of the parties to obtain documents, witness
             statements and other discovery is generally more limited
             in arbitration than in court proceedings.
          D. The arbitrators do not have to explain the reason(s) for
             their award unless, in an eligible case, a joint request for
             an explained decision has been submitted by all parties
             to the panel at least 20 days prior to the first scheduled
             hearing date.
          E. The panel of arbitrators will typically include a minority of
             arbitrators who are or were affiliated with the securities _
             industry. In certain cases, all of the arbitrators may be
             unaffiliated with the securities industry.
          F. The rules of some arbitration forums may impose time
             limits for bringing a claim in arbitration. in some cases, a
             claim that is ineligible for arbitration may be brought iri
             court.



          Brokerage Account Customer Agreement • PNCI                                                                           Page 14 of 14
          Form l.762<1,51.0614
